COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Stanton Ashford Carter v. The State of Texas

Appellate case numbers: 01-18-00613-CR, 01-18-00614-CR, 01-18-00615-CR,
                        01-18-00616-CR

Trial court case numbers: 1445816, 1465603, 1484458, 1484464

Trial court:              396th District Court of Tarrant County


       Appellant’s appointed counsel, Mike Berger, has filed a motion to withdraw along with a
supporting Anders brief. Appellant subsequently filed a motion seeking to substitute his appointed
counsel with retained counsel, Abe Factor. Appointed counsel’s motion to withdraw and
appellant’s motion to substitute counsel are GRANTED. Accordingly, it is ORDERED that Abe
Factor be substituted for Mike Berger as appellant’s attorney of record for these appeals.
       Appellant’s motion requesting that we extend the deadline to file appellant’s brief to March
29, 2019 is GRANTED.
       It is so ORDERED.

Judge’s signature: ___/s/ Sarah B. Landau_____
                                Acting individually


Date: __March 5, 2019____